In a negligence action to recover damages for personal injuries, loss of services and medical expenses, plaintiffs appeal from an order of the Supreme Court, Suffolk County, entered January 27, 1964, which denied their application for a general preference in trial. Order reversed, with $10 costs and disbursements, and application granted. In our opinion, the uncontradieted facts are sufficient to warrant a verdict in excess of $10,000. We are also of the opinion that, since defendants had the opportunity to oppose the application within eight days after the service of the notice claiming a preference, as provided in rule II of part six of the rules of this court regulating preferences, plaintiffs’ application was not ex parte and, therefore, the order entered thereon is appealable without the necessity, as defendants contend, of a motion for reconsideration.
Beldock, P. J., Christ, Rabin and Benjamin, JJ., concur; Hill, J., dissents and votes to affirm the order.